Case: 14-31117          Document: 00513113924   Page: 1   Date Filed: 07/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 14-31117                  United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
In the Matter of: TORRANCE TREMAYNE GREEN,                              July 13, 2015
                                                                       Lyle W. Cayce
                                                Debtor                      Clerk

--------------------------------

RIVERBEND CONDOMINIUM ASSOCIATION,

                                                Appellant

v.

TORRANCE TREMAYNE GREEN,

                                                Appellee




                      Appeal from the United States District Court
                         for the Eastern District of Louisiana


Before KING, SMITH, and ELROD, Circuit Judges.
PER CURIAM:
        In this Chapter 13 bankruptcy case, the bankruptcy court held that the
privilege created by La. Rev. Stat. § 9:1123.115(1) (2014) on a Louisiana
condominium for all unpaid sums assessed by the condominium association
against the condominium owner is a statutory lien (as distinguished from a
security interest) and is therefore subject to bifurcation under 11 U.S.C.
§ 1322(b)(2). The district court affirmed. For the reasons given by the district
    Case: 14-31117   Document: 00513113924     Page: 2   Date Filed: 07/13/2015



                                No. 14-31117
court in its Order and Reasons attached hereto, we affirm the district court’s
affirmance of the bankruptcy court’s order.
      AFFIRMED.




                                      2
Case: 14-31117   Document: 00513113924   Page: 3   Date Filed: 07/13/2015
Case: 14-31117   Document: 00513113924   Page: 4   Date Filed: 07/13/2015



                          No. 14-31117




                                4
Case: 14-31117   Document: 00513113924   Page: 5   Date Filed: 07/13/2015



                          No. 14-31117




                                5
Case: 14-31117   Document: 00513113924   Page: 6   Date Filed: 07/13/2015



                          No. 14-31117




                                6
Case: 14-31117   Document: 00513113924   Page: 7   Date Filed: 07/13/2015



                          No. 14-31117




                                7
Case: 14-31117   Document: 00513113924   Page: 8   Date Filed: 07/13/2015



                          No. 14-31117




                                8
Case: 14-31117   Document: 00513113924   Page: 9   Date Filed: 07/13/2015



                          No. 14-31117




                                9
Case: 14-31117   Document: 00513113924    Page: 10   Date Filed: 07/13/2015



                           No. 14-31117




                                10
Case: 14-31117   Document: 00513113924    Page: 11   Date Filed: 07/13/2015



                           No. 14-31117




                                11